Citation Nr: 1003333	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-14 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 
to August 1967, to include service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in February 2009.  A transcript of the hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  He is currently 
service connected for diabetes mellitus (rated as 20 percent 
disabling), peripheral neuropathy of the right lower 
extremity (rated as 10 percent disabling), peripheral 
neuropathy of the left lower extremity (rated as 10 percent 
disabling), peripheral neuropathy of the right upper 
extremity (rated as 10 percent disabling), peripheral 
neuropathy of the left upper extremity (rated as 10 percent 
disabling), cataracts (rated a noncompensable), peripheral 
vascular disease of the left lower extremity (rated as 
noncompensable), and peripheral vascular disease of the right 
lower extremity (rated as noncompensable).  His combined 
evaluation for compensation is 50 percent.  

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
Here, because the Veteran is unemployed and a VA examiner 
opined that he would be unable to perform jobs that require 
prolonged standing and walking, the Board finds that VA must 
obtain a medical opinion to determine whether it is at least 
as likely as not that his service-connected disabilities 
render him unable to secure or follow any substantially 
gainful occupation.  Thus, the Board has no discretion and 
must remand this matter to afford the Veteran a VA 
examination, the report of which must address the above 
inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 
12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994).  

In addition, at his February 2009 Board video conference 
hearing, the Veteran indicated his desire to seek entitlement 
to service connection for posttraumatic stress disorder 
(PTSD).  This issue has not been adjudicated by the agency of 
original jurisdiction.  As the Veteran's claim of entitlement 
to a TDIU is intertwined with his claim for entitlement to 
service connection for PTSD, the Board must remand the PTSD 
claim for the RO to adjudicate it prior to readjudicating the 
claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all of the 
Veteran's treatment records from the 
Memphis VA Medical Center in Memphis, 
Tennessee, from March 2007 to the present.  

2.  The RO should then adjudicate the 
Veteran's claim for service connection for 
PTSD.  The RO should review the claims 
file, including the Veteran's statements 
of stressors, and any additional 
information submitted by other individuals 
or otherwise obtained pursuant to this 
remand, and prepare a summary of all 
claimed stressors.  This summary and all 
associated documents should be sent to the 
U.S. Army, Joint Services Records Research 
Center (JSRRC) to obtain a unit history of 
the 720th Military Police Battalion in an 
attempt to corroborate the Veteran's 
claimed stressor(s), specifically 
including being ambushed by and exchanging 
fire with enemy combatants while escorting 
a supply convoy.

3.  The Veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of any psychiatric 
disability found to be present, to 
specifically include PTSD.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
tests should be performed and the examiner 
must rule in or exclude a diagnosis of 
PTSD.  If the examiner diagnoses the 
Veteran as having PTSD, the examiner must 
state whether the Veteran has PTSD due to 
an independently verifiable in-service 
stressor.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made and should render an opinion 
regarding whether any diagnosed 
psychiatric disorder is at least as likely 
as not due to or related to the Veteran's 
active service.  

4.	After the claim for entitlement to 
service connection for PTSD is 
adjudicated, the RO should then schedule 
the Veteran for an appropriate VA 
examination.  The claims folder should be 
made available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be conducted.  Thereafter, 
the examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that his service-connected 
disabilities render him unable to secure 
or follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.  

5.	After completion of the foregoing, the 
RO must consider whether service 
connection for psychiatric disability, to 
specifically include PTSD, is warranted.  
Then the RO must readjudicate the 
Veteran's TDIU claim.  Adjudicate the 
veteran's back disability claim.  If the 
schedular requirements set forth in 38 
C.F.R. § 4.16(a) are not met, the RO must 
refer his TDIU claim to the Under 
Secretary for Benefits or the Director of 
Compensation and Pension Services for 
consideration of assignment of an extra-
schedular evaluation.  If the benefit 
sought remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

